        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 1 of 31
Case No.                     Brodsky v. Credence                              1 of 31
May 1, 2019                 Summons & Complaint

Jay Brodsky
240 East Shore Road, #444
Great Neck, NY 11023
Telephone: (973) 568-1666
E-mail: demcointerexport@yahoo.com
Plaintiff ProSe on Behalf of Himself                 Case No. - - - - - -

           UNITED STATE DISTRICT COURT
                 DISTRICT OF UTAH
THE MATTER OF:
                                                   Issues Before the Court:
JAY BRODSKY                                        Telephone Consumer Protectien
                                             •     Act 1991(TCPA)
PLAINTIFF                                    •
                                             •     47 U.S.C.A. § 227 et seq.,
                             -against-       •
                                             •     Sections 5(a), 5(m)(l)(A), and
                                             •     16(a) of the FfC Act
                                             •     15 U.S.C. §§ 45(a), 45(m)(l)(A),
                                             •
                                             •     53(b)
                                             •
                                             •     Section 6 of the Telemarketing
                                             •     and Consumer Fraud and Abuse
                                             •
                                             •     Prevention Act (Telemarketing
                                             •     Act)
                                             •
                                             •     15 U.S.C. § 6105
CREEDENCE RESOURCES                          •     Section 5(a) of the FfC Act,
                                             •
MANAGEMENT, LLC.                             •     15 U.S.C. § 45(a)
                                             •
KARENNEGI                                    •     Ff C Telemarketing Sales Rule
                                             •     ("TSR"), as amended, 16 C.F.R.
DOES 1 through 5                             •
                                             •     Part 310
DEFENDANT                                    •     Truth in Caller ID Act of 2009
                                             •
                                             •     76~ 10-1802 (2), Utah Code
                                             •     Annotated 1953
                               •
                               •                   Anti Spoofing Act 2017
•••••••••••••••••••••••••••••••                    NYS Bill S434




                        SUMMONS & COMPLAINT
        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 2 of 31


Case No.                        Brodsky v. Credence                              2 of 31
May 1, 2019                    Summons & Complaint


              I.                INTRODUCTION

1.    On this 1st day of May, 2019, Jay Brodsky (PLAINTIFF) resides at
      240 East Shore Road, Apartment 444, Great Neck, New York 11023

      duly deposes that the facts as stated herein are true to the best of his
      knowledge.

              II.          VENUE AND .JURISTICTION

2.    Venue is appropriate under 28 U.S.C.A. § 1332 because, among other things:

      JAY BRODSKY, hereafter known as, 'PLAINTIFF' is a resident of New

      York State, County of Nassau; CREDENCE RESOURCE MANAGEMENT,

      LLC., hereafter known as, "CREDENCE," conducts business from their

      United States headquarters at, 17000 Dallas Pkwy, Suite 204, Dallas, TX

      75248; directing their activities to residents of New York State, County of

      Nassau and to others similarly situated nationwide; a Utah corporation,

      registered agent, "Corporation Service Company," 15 West South Te1nple,

      Suite 1701, Salt Lake City, UT 84101.

3.    Under the Federal Rules of Civil Procedure Rule 8 (Fed. R. Civ. P.

      80), Plaintiff, hereby makes it known too, 'CREDENCE'; 'KARAN NEGI'

      hereafter known as 'NEGI' and Does' 1through5, that Plaintiff files this
        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 3 of 31


Case No.                        Brodsky v. Credence                              3 of 31
May 1, 2019                    Summons & Complaint

      complaint at the United States District Court for the District Utah for

      reasons stated herein.

4.   The Federal courts' jurisdiction is limited, and Federal courts generally may

      only hear a case if it involves a question of Federal law or where diversity of

      citizenship exists between the parties and the amount in controversy exceeds

      the jurisdictional minimum. See 28 U.S.C. §§ 1331, 1332. Federal question

      jurisdiction exists in all civil actions arising under the Constitution, laws, or

      treaties of the United States. 28 U.S.C. § 1331. A claim 'arises under'

      federal law when the federal question is presented on the face of the

      plaintiff's well-pleaded complaint. Aetna Health Inc. v. Davila, 542 U.S.

      200, 207 (2004). The party asserting jurisdiction carries the burden of

      establishing subject matter jurisdiction. Volvo Trucks N. Am., Inc. v.

      Crescent Ford T1uck Sales, Inc., 666 F.3d 932, 935 (5th Cir. 2012).

5.    This Utah District Court enjoys venue under 28 U.S.C. § 139l(a)(2) because

      all or a substantial portion of the events that gave rise to Plaintiff's claims

      transpired in this courts jurisdiction, including violations of the, Telephone

      Consumer Protection Act, 47 U.S.C. § 227 ("TCPA").
        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 4 of 31

Case No.                        Brodsky v. Credence                             4 of 31
May 1, 2019                    Summons & Complaint

6.    Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of

      the Federal Rules of Civil Procedure.

7.    The Plaintiff brings this putative action against the Defendants to secure

      redress for their violations of the, Telephone Consumer Protection Act, 47

      U.S.C. § 227 ("TCPA").

8.    Plaintiff is one of many phone call recipients, believed to number in the

      thousands, who received illegal debt collection calls from 'CREDENCE'.

9.    Plaintiff brings this action to enforce the consumer privacy provisions

      of the TCPA and achieve redress and compensation for himself as a victim of

      Defendants illegal collection practices. In a case such as this, where

      individual damages are set by statute at $500-$1,500 per violation, the

      inclusion of punitive damages are best if not the only means of obtaining

      redress for the type of wide-scale, illegal telemarketing at issue, and is

      consistent both with the private right of action afforded to the aforesaid

      Plaintiff.

10.   In this case however, the Defendants not only routinely used an, "Automatic

      Telephone Dialing System" (ATDS), as was directed towards Plaintiff on

      numerous occasions by agents associated with "CREDENCE" they also
        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 5 of 31

Case No.                        Brodsky v. Credence                            5 of 31
May 1, 2019                    Summons & Complaint

      used a, "FICTITIOUS" or "SPOOFED" caller ID, which is illegal. Spoofed

      calls are typically "Redirected," meaning the caller ID being displayed

      originated from somewhere other than its actual location. This is done in an

      attempt to lull telephone call recipients into believing a call originated from

      a neighbor or someone residing close by. The Defendants illegally

      implemented the use of, "SPOOFED," or "FICTITIOUS," caller ID's in

      consonance to, "The Truth in Caller ID Act of 2009, Anti Spoofing Act 2017,

      76-10-1802, Utah Code Annotated 1953 and NYS Senate Bill S434.


        III.       THE TRUTH IN CALLER ID ACT OF 2009,
                            111 P.L. 331, 124 Stat. 3572
      Prohibition on Provision of Inaccurate Caller Identification Information


11.   (a) In general-- It shall be unlawful for any person within the United

      States, in connection with any telecommunications service or IP-enabled

      voice service, to cause any caller identification service to knowingly transmit

      misleading or inaccurate caller identification information with the intent to

      defraud, cause hann, or wrongfully obtain anything of value, unless such

      transmission is exempted pursuant to paragraph (3)(B).
         Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 6 of 31

Case No.                        Brodsky v. Credence                              6 of 31
May 1, 2019                    Summons & Complaint

      (b) In general.--Any person that is determined by the Commission, in

      accordance with paragraphs (3) and (4) of section 503(b), to have violated

      this subsection shall be liable to the United States for a forfeiture penalty. A

      forfeiture penalty under this paragraph shall be in addition to any other

      penalty provided for by this Act. The amount of the forfeiture penalty

      determined under this paragraph shall not exceed $10,000 for each

      violation, or 3 times that amount for each day of a continuing violation,

      except that the amount assessed for any continuing violation shall not exceed

      a total of $1,000,000 for any single act or failure to act.

IV.     76-10-1802 (2) - MISREPRESENTATION OF CALL OR TEXT
                 COMMUNICATION IDENTIFICATION

12.   (2) It is unlawful for any person or individual, in connection with any

      telecommunications service or VoIP voice service, to knowingly cause any

      caller identification service or text message service to transmit false,

      misleading, or inaccurate caller or text message identification information

      with the intent to harm the recipient of the call or text message.

         V.       NEW YORK STATE SENATE BILL S434

13.   Section one amends the general business law by adding a new section
        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 7 of 31

Case No.                         Brodsky v. Credence                            7 of 31
May 1, 2019                     Summons & Complaint

      399-ppp. Subdivision I of section 399-ppp provides that it shall be unlawful

      for any business entity, in connection with any telecommunications service

      or VoIP service, to cause any caller identification service to transmit false

      caller identification information when making a call to any person within the

      state with the intent to defraud or harass.

14.   'KARAN NEGI,' as Chief Executive Officer of a Utah Corporation, is

      personally liable for the acts alleged in this Complaint pursuant to 47 U.S.C.

      § 217 of the Telephone Consumer Protection Act, which states;

              The act, omission, or failure of any officer, agent, or

              other person acting for or employed by any common

              carrier or user, acting within the scope of his/her

              employment, shall in every case be also deemed to be the

              act, omission, or failure of such carrier or user as well as

              of that person, 47 U.S.C. § 217 (emphasis added).

      Texas v. American Blastfax, Inc., 164 F.Supp.2d 892, 899 (W.D. Tex. 2001)

      ("American Blastfax"); Sandusky Wellness Center, LLC v. Wagner

      Wellness, Inc., 2014 WL 1333472, at* 3 (N.D. Ohio March 28, 2014);

      Maryland v. Universal Elections, 787 F.Supp.2d 408, 415-16 (D.Md. 2011)
        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 8 of 31
Case No.                      Brodsky v. Credence                           8 of 31
May 1, 2019                  Summons & Complaint

      ("Universal Elections"); Baltimore-Washington Tel Co. v. Hot Leads Co.,

      584 F.Supp.2d 736, 745 (D.Md. 2008); Covington & Burling v. Int'l Mktg.

      & Research, Inc., 2003 WL 21384825, at *6 (D.C.Super Apr. 17, 2003);

      Chapman v. Wagener Equities, Inc. 2014 WL 540250, at *16-17 (N.D.Ill.

      Feb. 11, 2014); Versteeg v. Bennett, Deloney & Noyes, P.C., 775 F.Supp.2d

      1316, 1321 (D.Wy.2011) ("Versteeg")

                VI.                  THE PARTIES:

      PLAINTIFF:

15.   JAY BRODSKY, 240 East Shore Road, Apt. 444, Great Neck, New York

      11023;

      DEFENDANTS:

16.   CREDENCE RESOURCE MANAGEMENT, LLC., 17000 Dallas Pkwy,

      Suite 204, Dallas, TX 75248;

17.   KARAN NEGI, 17000 Dallas Pkwy, Suite 204, Dallas, TX 75248;

18.   DOES' 1THROUGH5, Plaintiff is presently unable to confirm which of

      'CREDENCEs' wholly owned subsidiaries and/or affiliated companies;

      DOES' 1 through 5 are liable for the claims asserted herein. Discovery will

      allow Plaintiff to proceed with naming additional, 'CREDENCE,' affiliated
        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 9 of 31
Case No.                        Brodsky v. Credence                             9 of 31
May 1, 2019                    Summons & Complaint

      and owned companies. Other persons identities included in DOES' 1 through

      5, whose identities are unknown to Plaintiff participated in the events

      alleged herein which give rise to the claims asserted by Plaintiff.;

19.   At all times material to this complaint, 'KARAN NEGI,' is known to have

      controlled in fact, and was/is a corporate officer of, 'CREDENCE' and to

      the best of Plaintiffs knowledge, personally directed their telemarketing

      practices as Chief Executive Officer.

20.   At all times material to this complaint, 'DEFENDANTS' conducted their

      daily operations from a main business address in DALLAS, TEXAS, as well

      as others in San Jose, California; Mumbai, India; Bellevue, Washington and

      Pune, India; using the same equipment and same employees, and held

      themselves out to the public under the business name, 'CREDENCE

      RESOURCE MANAGEMENT.'

        VII.    THE TELEPHONE CONSUMER PROTECTION ACT

21.   In 1991, Congress enacted the, "TCPA" to regulate the explosive growth of

      the telemarketing industry which today is believed to have put forth nearly,

      SIXTY BILLION (60,000,000,000) illegal telemarketing calls (according to

      [F]TC statistics) to consumers over the past few years of which are expected
          Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 10 of 31
Case No.                           Brodsky v. Credence                            10 of 31
May 1, 2019                       Summons & Complaint

        to grow exponentially if something isn't done to stop them. In so doing,

        Congress recognized that "unrestricted telemarketing ... can be an intrusive

        invasion of privacy with 5-10% of those illegal calls resulting in recipients

        of these calls being scammed out of, Thousands of Dollars each thereby

        making these calls lcostly and dangerous to the well being of mostly senior

        citizens who are more vulnerable to these types of calls. The, "Telephone

        Consumer ProtectionAct of 1991," Pub. L. No. 102-243, 105 Stat. 2394

        (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of

        the Communications Act of 1934, 47 U.S.C. § 201 et seq.

22.     The TCPA's most severe restrictions address telemarketing calls put forth to

        residential and cellular telephone lines. In enacting the statute, Congress

        stated that banning these calls was/is "the only effective means of protecting

         telephone consumers from this nuisance and privacy invasion." Id. § 2(10)

        and (12); see also Mims, 132 S. Ct. at 745.


1   By TRACEY KAPLAN I tkaplan@bayareanewsgroup.com I Bay Area News Group
         PUBLISHED: July 8, 2018 at 9:00 am I UPDATED: July 10, 2018 at 5:25 am

         They boldly prey on the elderly and other vulnerable groups like immigrants and
         small businesses by impersonating a variety of agencies, from the IRS to
         student-loan collectors. In the latest shakedown, immigrants in New York City
         reported being swindled out of millions of dollars by Mandarin-speaking
         scammers pretending to be from the Chinese consulate and demanding money
         to protect victims' U.S. legal status.
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 11 of 31
Case No.                        Brodsky v. Credence                             11 of 31
May 1, 2019                    Summons & Complaint

23.   Accordingly, the TCPA prohibits persons/companies from initiating debt

      collection calls to residential telephone lines and cell phones using a

      prerecorded voice messaging or by using an, "Automatic Telephone Dialing

      System," commonly referred to as, "ATDS," to call and deliver messages

      without the prior express consent of the called party pursuant to, 47 U.S.C. §

      227(b). Especially prohibited is the use of, "SPOOFED," caller ID's as

      stated herein.

24.   For autodialed telemarketing or collection calls made to cellular telephones

      and landlines prior to October 16, 2013, the telemarketer must show they

      had a consumer's prior expressed written consent to call via pre-recorded or

      auto dialed messages.

25.   For autodialed telemarketing calls made to cellular telephones and landlines

      on or after October 16, 2013, the telemarketer must show prior expressed

      written consent (a) bearing the signature of the person who is/was being

      dialed and thereby providing consent; (b) written consent must specify the

      telephone number to which the person consenting is to be called; (c) it

      must show clearly that it authorizes the company to call the person being

      dialed by use of an autodialer or prerecorded message for debt collection
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 12 of 31
Case No.                        Brodsky v. Credence                            12 of 31
May 1, 2019                    Summons & Complaint

      purposes; and (d) providing consent is not a condition of purchasing goods

      or services. See In re Rules & Regs.

         VIII              IMPLEMENTING THE TCPA
                        27 FCC Red 1830, 1844 '1 33 (2012)
26.   For calls dialed on or after October 16, 2013, having an established business

      relationship exemption is no longer applicable.

27.   On May 9, 2013, the [F]CC released a Declaratory Ruling holding that a,

      Corporation, or other entity that contracts out its telephone marketing "may

      be held vicariously liable under federal common law principles of agency for

      violations of ... section 227(b) ... that are committed by third-party

      telemarketers."

28.   More specifically, the [F]CC 2013 Ruling held that, even in the absence of

      evidence of a formal contractual relationship between the seller and the

      telemarketer, a seller is liable for telemarketing calls if the telemarketer "has

      apparent (if not actual) authority" to make the calls. [F]CC 2013 Ruling, 28

      [F] CC Red at 6586 ~ 34.

29.   The [F]CC has rejected a narrow view of TCPA liability, including the

      assertion that a seller's liability requires a finding of formal agency and
        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 13 of 31
Case No.                            Brodsky v. Credence                               13 of 31
May 1, 2019                        Summons & Complaint

       immediate direction and control over the third-party who placed the debt

       collection call.

30.    Under the TCPA, a seller of a product or debt collector may vicariously be

       liable for a third-party marketer's violations of Section 227(b), even if the

       seller/collector did not physically dial the illegal call or even if a debt owner

       did not directly control the debt collector who did.

31.    A 2seller is liable under Section 227(b) when it has authorized a telemarketer

       to market its goods, services or collect a debt illegally.

32.    Additionally, a debt collector may be vicariously liable for a Section 227(b)

       violation under principles of apparent authority and ratification.

33.    The [F]CC 2013 Ruling further clarifies the circumstances under which a

       telemarketer has apparent authority:

              Apparent authority may be supported by evidence that
              the seller allows the outside sales entity access to
              information and systems that normally would be within
              the seller's exclusive control, including: access to
              detailed information regarding the nature and pricing of
              the seller's products and services or to the seller's
              customer information. The ability by the outside sales
              entity to enter consumer information into the seller's

2In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the
TCPA Rules, CG Docket No.11-50, 28 FCC Red 6574, 6574 ~ 1 (2013) ("FCC 2013 Ruling").
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 14 of 31
Case No.                         Brodsky v. Credence                            14 of 31
May 1, 2019                     Summons & Complaint

              sales or customer systems, as well as the authority to use
              the seller's trade name, trademark and service mark may
              also be relevant. It may also be persuasive that the seller
              approved, wrote or reviewed the outside entity's
              telemarketing scripts. Finally, a seller would be
              responsible under the TCPA for the unauthorized conduct
              of a third-party telemarketer that is otherwise authorized
              to market on the seller's behalf if the seller knew (or
              reasonably should have known) that the telemarketer was
              violating the TCPA on the seller's behalf and the seller
              failed to take effective steps within its power to force the
              telemarketer to cease that conduct.



34.   The [F]CC, 2013 Ruling, further held that, even in the absence of evidence

      of a formal contractual relationship between the debt owner and the debt

      collector, a debt owner is liable for collection calls if the debt collector 'has

      apparent (if not actual) authority' to make the calls.

35.   'NEGI,' is personally liable for the acts alleged in this Complaint pursuant to

      47 U.S.C. § 217 of the Telephone Consumer ProtectionAct, which reads

      inter alia:

                     "The act, omission, or failure of any officer, agent,
              or other person acting for or employed by any common

              carrier or user, acting within the scope of his

              employment, shall in every case be also deemed to be the
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 15 of 31
Case No.                         Brodsky v. Credence                         15 of 31
May 1, 2019                     Summons & Complaint

              act, omission, or failure of such carrier or user as well as

              of that person." 47 U.S.C. § 217 (emphasis added).
                IX.           FACTS & STANDING
                    The Illegal Telemarketing Campaign at Issue


36.   At all times relevant to this Complaint an unknown debt owner, authorized,

      "CREDENCE," to collect a debt on its behalf using 'CREDENCES' trade

      name.

37.   The trademarks and trade-names belonging to 'CREDENCE' are widely

      known due to an extravagant internet and telemarketing campaign.

38.   'CREDENCE' contacted Plaintiff by phone on numerous occasions over

      the last year in an attempt to locate an inexplicable person, 'SANDY

      MARTIN.' Plaintiff emphatically conveyed during each phone call received

      that he does not know, nor has he ever known an individual person by the

      name, 'SANDY MARTIN.'

39.   During those numerous phone calls, 'CREDENCE' or agent's purporting

      to represent the interests of, "CREDENCE," had been informed that Plaintiff

      demanded they stop calling him. All efforts by Plaintiff to further prevent

      'CREDENCE' from calling repeatedly fell on deaf ears.

40.   Some of the caller ID's associated with 'CREDENCE' calls were,
         Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 16 of 31
Case No.                            Brodsky v. Credence                                16 of 31
May 1, 2019                        Summons & Complaint

       (973) 755-7534, (973) 679-7361, (973) 568-1360, (973) 568-4829,

       (973) 568-4128, (973) 568-7349, (973) 307-9484, (973) 568-6725,

       (973) 568-2614, (973) 568-3426. Telephone numbers that are not

       associated with, 'CREDENCE,' a company domiciled in the State of Texas.

41.    'CREDENCE,' somehow gained access to Plaintiffs' private information

       from an unknown third party, in order to erroneously tailor its collection

       effort to the wrong party being called.

42.    Other spoofed telephone numbers associated with 'CREDENCE' denoted

       by, 'LEMBERG LAW' include:

       (412) 566-8441, (412) 785-1043, (805) 253-7003, (805) 253-7003,

       (805) 253-7073, (502) 305-2315, (844) 218-3103, (844) 475-9134,

       (855) 880-4795, (210)-944-1791, (317)-854-0859' (317)-854-0961,

       (408)-775-7337, (512)-428-8674, (601)-974-3582, (855)-876-5351,

       (855)-876-5380, (855)-875-4065, (855)-752-92573 ;

43.    At all times relevant to this lawsuit, 'CREDENCE,' had the ability to

       supervise, monitor, and control the conduct of their agents, but instead


3 Sergei Lemberg is a consumer rights attorney, practicing since 2006.111 He filed the first
known lawsuit to involve an autonomous car crash,l2l and others.!3J[4J His firm also prosecutes
overtime violators,lSJ food marketers,l6J as well as hundreds of cases a month against
robocallers,l7l!8l and automotive lemon manufacturers
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 17 of 31
Case No.                         Brodsky v. Credence                        17 of 31
May 1, 2019                     Summons & Complaint

      consciously turned a 'blind eye' to its illegal conduct, while concomitantly

      accepting the benefits of those illegal acts.

44.   At all times relevant to this lawsuit, 'CREDENCE' had the authority to issue

      a "CEASE & DESIST," order to its agents and subsidiaries thereby revoking

      their ability to harass the Plaintiff using, "CREDENCES" widely recognized

      name.

45.   At all times relevant to this lawsuit, 'CREDENCE' had the authority to issue

      a "CEASE & DESIST," order to its agents thereby revoking its authority to

      collect debts on "CREDENCES" or unknown debtors behalf.

46.   At no time did 'CREDENCE' issue such a "CEASE & DESIST," order to

      its agents or subsidiaries.

47.   At all times relevant to this lawsuit, 'CREDENCE' allowed its authorized

      agents and subsidiaries to call Plaintiff using the 'CREDENCE' trade name

      and/or trademarks belonging to, 'CREDENCE.'

48.   By allowing, 'CREDENCE, debt collectore and its subsidiaries to harass

      Plaintiff using the 'CREDENCE,' trade name and by allowing debt

      collectors to use its trademarks, 'CREDENCE' purposely led consumers
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 18 of 31
Case No.                        Brodsky v. Credence                            18 of 31
May 1, 2019                    Summons & Complaint

      to believe that its agents and subsidiaries had the authority to act on the

      'CREDENCE' Defendants' behalf.

49.   'CREDENCE,' and its subsidiaries, even provided its agents permission to

      invoke the, 'CREDENCE,' website thereby, affirming to perspective debtors

      and to unknown persons that, "CREDENCE" and its agents were, in fact,

      legitimately associated with the debt collectors calling.

        X.    The Massive Scope of Illegal Telemarketing At Issue

50.   The scope of the illegal telemarketing campaign at issue in this case is

      confirmed by records contained with the Federal Trade Commission Do Not

      Call Registry Database and by past class action litigation addressing these

      same ISsues:

      Jay Brodsky registration information FTC Do-Not-Call Directory:

         (a) Thank you for registering your phone number with the
         National Do Not Call Registry. You successfully registered your
         phone number ending in 3424 on October 08, 2017. Most
         telemarketers will be required to stop calling you 31 days from
         your registration date.
         (b) Thank you for registering your phone number with the
         National Do Not Call Registry. You successfully registered your
         phone number ending in 1666 on October 08, 2017. Most
         telemarketers will be required to stop calling you 31 days from
         your registration date.
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 19 of 31
Case No.                             Brodsky v. Credence                                       19 of 31
May 1, 2019                         Summons & Complaint

51.   Plaintiff at NO time provided 'Prior Express Consent' to receive autodialed,

      pre-recorded or spoofed debt collection calls from 'CREDENCE' to locate

      an inexplicable person 'SANDY MARTIN'.

52.   The scope of, 'CREDENCE,' illegal telemarketing campaign as evidenced

      by records of consumer complaints obtained in response to Freedom of

      Information Act requests:

      (a) BRIDGES v. CREDENCE RESOURCE MANAGEMENT, LLC.

      (November 13, 2015) United States District Court, N.D. California, No.

      3:15-cv-05176-JST;

      (b) PEREZ v. CREDENCE RESOURCE MANAGEMENT, LLC. (August

      24, 2016) United States District Court, C.D. California, No. 2: 16-cv-06366;

      (c) FLORENCE MORRIS v. CREDENCE RESOURCE MANAGEMENT

      LLC, USDC Southern District of California, 3: 18cv132, 1/19/2018;

      (d) GOMEZ v. CREDENCE RESOURCE MANAGEMENT, LLC., Case

      No. 2:16-cv-01256 in the United States District Court for the Central District

      of California Western Division of Los Angeles;

      BETTER BUSINESS BUREAU COMPLAINTS TCPA INCLUDE:


      (a) 11/26/2018-Constant calls no voicemails left. These people continuously harass me daily
      with their constant calling. They never leave a voice mail either. They also repo1ted an account to
        Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 20 of 31
Case No.                              Brodsky v. Credence                                       20 of 31
May 1, 2019                          Summons & Complaint
      my credit report without even sending me any proof of this so called 109 debt. Stop harassing
      me!!!!
      (b) 11/19/2018-Frequent calls without any verification of debt from this company. Have
      received numerous number of calls, several times a day, from this company since Oct 3 lst
      claiming I have an outstanding debt with ATT. The calls come in from various numbers, the
      person is hard to understand and does not verify the contents of the call. I have clearly expressed
      to the company to first send a letter regarding the debt and I have yet to receive one. I have asked
      this twice. I reported to the company once letter is received and verified, I will add1:ess the debt;
      however, the company has yet to do so but continues in their onslaught of calls. During
      conversation, the person will not even disclose the amount of debt owed after I verified who I
      was.
      (c) 11/02/2018-I received a call from this business at 5:30 am on November first which is a huge
      f dpca violation. Also prior to that I made a complaint to them about them calling back to back
      receiving almost 10 call/day and they did nothing about it. I feel harassed and in danger by this
      company. please help!
      (d) 11/06/2018-They have continually harassed the business (now nonexistent) about falsely
      unpaid AT&T debts for years. We have paid all of our AT&T bills. Credence Resource
      Management continues to call us and references a phone number that at no point was associated
      with our property: I have asked for evidence of an unpaid on multiple occasions and received
      nothing after providing my email. They just sent an old account statement as a PDF, but the
      document is password protected. They have been able to substantiate these charges for years and
      continue to harass me for money. Additionally, the business entity they are trying to collect from
      no longer exists. The address they reference on the purported evidence is associated with the
      business address of a former paitner of the ownership group. I have been patient. I have been
      kind. And at this point, it's impossible for me to continue exercising any patience with Credence
      Resource Management.
      (e) 10/16/2018-Have called multiple times and I have spoken on the phone. It is a scam per the
      message boards on AT&T. When I pressed them for info, they hung up. They call multiple times a
      week. Not real, as we checked with vendor and do not owe anything.

      THERE ARE FAR TO MANY COMPLAINTS TO ANNOTATE AND INCLUDE IN THIS
      COMPLAINT!



53.   In June of 2016, the United States District Comt for the Northern District of

      West Virginia under the "TCPA" denied a motion to dismiss filed by "Got

      Warranty Inc." as well as co-defendants N.C.W.C. and Palmer

      Administrative Services. The defendants filed a motion to dismiss the
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 21 of 31
Case No.                       Brodsky v. Credence                           21 of 31
May 1, 2019                   Summons & Complaint

      "TCPA" class action on the ground that the plaintiff's did not suffer concrete

      harm by receiving telephone calls from the defendants who implemented the

      use of an "Automatic Telephone Dialing System" (ATDS) to the plaintiffs

      cellular telephones. The court relied on Spokeo v. Robbins, found to the

      contrary, expressly holding that, "unwanted phone calls cause concrete

      harm". The court also found "intangible harm" caused by telephone calls

      that violate "TCPA," such as "invasion of privacy," wasting a consumers

      time or causing risk of injury due to interruption of concentration while

      driving. In addition the drainage of a cellphone battery and the cost for

      electricity to charge the battery is concrete material harm. Therefore, a

      claim of this magnitude deserves to be heard in court.

54.   A formal request to the Federal Trade Commission has been put forth by

      Plaintiff for telephone records and complaint records pertaining to present

      and past inquiries by consumers against, "Credence," for the violation of

      "TCPA".
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 22 of 31
Case No.                           Brodsky v. Credence                         22 of 31
May 1, 2019                       Summons & Complaint

       XI.           THE LEGAL BASIS OF THE CLAIMS

55.   The Plaintiff's claim arises pursuant to the provisions of the TCPA, a

      Federal Statute enacted to prohibit umeasonable invasions of privacy via

      certain debt collection practices.

56.   There are questions of law and fact cornrnon to Plaintiff's, including but not

      limited to the fallowing:

              (a.)    Whether or not 'CREDENCE' contravened the

                     TCPA by engaging in acts of promulgating
                     unsolicited prerecorded and/or autodialed debt

                     collection calls to residential, business and/or
                     cellphone lines?

              (b.)    Whether or not 'CREDENCE' and its agents

                     illegally called debtors nationwide to collect debts

                     on behalf of unknown Doe Defendants?

              (c.)    Whether or not 'CREDENCE' agents engaged in

                     promulgating unsolicited ATDS debt collection

                     calls to Plaintiff in order to locate an unknown

                     person 'SANDY MARTIN?'
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 23 of 31
Case No.                          Brodsky v. Credence                         23 of 31
May 1, 2019                      Summons & Complaint

              (d.)   Whether or not, Plaintiff is entitled to statutory

                     and punitive damages as a result of the

                     'CREDENCE' illegal actions?

              (e.)   Whether or not an agency relationship existed

                     between, 'CREDENCE' and 'NIGEL' on behalf of

                     unknown Doe Defendants?

              (f.)   Whether or not 'CREDENCE' and 'NEGIL' had

                     the ability to control the collection practices of its

                     agents and subsidiaries?

              (g.)   Whether or not 'CREDENCE' provided its agents

                     with the authority to collect debts on

                     'CREDENCE' and unknown 'DOES' behalf?

                     and

              (h.)   Whether or not 'NEGIL' and unknown

                     'DOE' Defendants ratified, "CREDENCE," illegal

                     acts?
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 24 of 31
Case No.                         Brodsky v. Credence                          24 of 31
May 1, 2019                     Summons & Complaint

          XII.                CAUSES OF ACTION

                                   COUNT ONE
                VIOLATION OF THE TCPA: 47 U.S.C. § 227(b):
                           PRE-RECORDED MESSAGES
57.   Plaintiff re-alleges and incorporates the foregoing allegations contained

      in, 1 through 56, as set forth fully in this Com.plaint.

58.   The TCPA makes it unlawful to initiate any telephone call, to any residential

      or cell phone telephone line, using an ATDS, artificial or prerecorded voice

      or to deliver any message, advertisement or solicitation of any kind without

      prior expressed written consent of the called party being dialed.

59.   Plaintiff alleges that the Defendants jointly engaged in an illegal

      collection scheme, thereby violating of the provisions set forth within the

      TCPA's prohibition against telemarketing using an ATDS.

60.   Plaintiff alleges that such violations of the TCPA were both willful and

      negligent.

61.   As a result of Defendants willful actions, Plaintiff is thereby entitled to

      have his rights, status, and legal relations relating to Defendants' use of

      collection via ATDS determined under the TCPA through these actions.
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 25 of 31
Case No.                        Brodsky v. Credence                            25 of 3i
May 1, 2019                    Summons & Complaint

                                 COUNT TWO
      INJUNCTIVE RELIEF TO BAR FUTURE TCPA VIOLATIONS
62.   The Plaintiff re-alleges and incorporates the fore going allegations as set

      forth within, 1 through 61, of this Complaint.

63.   The TCPA expressly authorizes the Court to issue injunctive relief against

      Defendants to prevent further violations of the TCPA from being inflicted

      against Plaintiff.

64.   Plaintiff, respectfully petitions the Court to order that all of the Defendants,

      including but not limited to their employees, agents, or other affiliates of,

      "CREDENCE," to immediately CEASE & DESIST, from engaging in any

      further unsolicited debt collection calls directed to Plaintiff and others

      similarly situated thereby preventing further violations of the, TCPA.

65.   WHEREFORE, Plaintiff respectfully requests the Court to enter a

      judgment for each count in his favor, thereby providing the following relief:

              (a)   As to Count I, statutory damages of $500 per

                    violation, or up to $1,500 per violation if proven to

                    be willful; and punitive damages as the Court see's

                    fit"
                        '
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 26 of 31
Case No.                          Brodsky v. Credence                         26 of 31
May 1, 2019                      Summons & Complaint

              (b)    As to Count II, a permanent injunction prohibiting

                     the 'CREDENCE, including but not limited to,

                     its employees, agents, or other affiliates, to

                     immediately CEASE and DESIST from further

                     engagement in all further unsolicited debt

                     collection calls directed to Plaintiff in violation of

                     theTCPA;

              (c)    Enter the severest penalties possible, $10,000.00

                     per phone call, against 'CREDENCE' for engaging

                     in the illegal act of, 'SPOOFING,' as set forth in

                     'THE TRUTH IN CALLER ID ACT OF 2009';

                     and

              (c)    Punitive damages as the Court determines just and

                     proper.

              XIV.                 JURY DEMAND

      The Plaintiff demands a trial by jury in conjunction with the Constitution
      and (FRCP) Rule 38, for all claims in front of this Court.
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 27 of 31
Case No.                         Brodsky v. Credence                            27 of 31
May 1, 2019                     Summons & Complaint

                        PLAINTIFFS AFFIRMATION

      On this 1st day of May, 2019, JAY BRODSKY, resides at, 240 East Shore

      Road, Apartment 444, Great Neck, New York 11023; duly deposes' under
      penalty of perjury, that the facts as stated herein are true to the best of his

      knowledge.
      Signed this 1st day of May, 2019 at Great Neck, New York;




      Jay Brodsky, Plaintiff, Self Represented
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 28 of 31
Case No.                        Brodsky v. Credence                            28 of 31
May 1, 2019                    Summons & Complaint

              PRESERVATION OF IMPORTANT INFORMATION


1.    Pursuant to Federal Rule 37(a) of the Federal rules of Civil Procedure,

      Plaintiff demands from 'CREDENCE,' and its' affiliates, subsidiaries,
      associates, collaborators, accomplices, partners, subordinates, branches,

      chapters, divisions and all other ancillary federated forces, produce and
      furnish to the undersigned JAY BRODSKY, 240 East Shore Road, Apt. 444,

      Great Neck, N.Y. 11023, all documents and/or information pertaining to an
      unknown debtor, 'SANDY MARTIN.'

2.    The circumstances or reasons such disclosure is sought or required are to
      produce evidence on behalf of the Petitioner, Jay B. Brodsky, and all or

      some of the documents referred to below are not in the possession, custody
      or control of the Petitioner and/or has been produced previously.
3.    Disclosure is being sought from 'CREDENCE' because, upon information
      and belief, 'CREDENCE' possesses information material and necessary in

      the prosecution of this action that is not reasonably available from any of the
      parties. 'CREDENCE' is required to produce at a future time and place the

      documents in its possession, custody and control.
      (a) The term "document" is intended to be comprehens~ve and to include,

      without limitation, all original writings of any nature whatsoever, copies and
      drafts which, by reason of notes, changes, initials, or identification marks not

      identical to the original, and all non-identical original copies thereof. In all
      cases where original and/or non-original copies are not available,
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 29 of 31
Case No.                        Brodsky v. Credence                             29 of 31
May 1, 2019                    Summons & Complaint

      'document' also means identical copies of original documents and copies of

      non-identical copies.
      (b)     The term 'document' includes, but is not limited to, correspondence,

      electronic mail (e-mail), text messages, memoranda, contracts, leases,
      agreements, invoices, credit memoranda, credit files, records, data sheets,

      purchase orders, tabulations, reports, bills of lading, evaluations, work
      papers, summaries, op~nions,journals, statistical records, sales reports,

      :financial reports, checks, notes, transcriptions, telegrams, teletypes, telex
      messages, telefaxes, recordings go telephone calls, and other

      communications, including but not limited to notes, notations, memoranda
      and other writings of or relating to telephone conversations and conferences,

      minutes, and notes of transcriptions of all meetings and other
      communications of any type, microfiche, microfilms, dico-belts, tapes and

      other records, logs and any other information which is stored or carried
      electronically, by means of computer equipment or otherwise, and which can

      be retrieved in printed, graphic, or audio form.
      (c) The term 'relating to' includes referring to, embodying, in connection

      with, commenting on, corresponding to, sharing, describing, concerning,
      analyzing, reflecting, or constituting.

      (d) Terms in the plural include the singular and terms in the singular include
      the plural.

4.    A request that the party produce documents in the party's possession
      means that the party must produce all documents in possession of the party,
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 30 of 31
Case No.                        Brodsky v. Credence                            30 of 31
May 1, 2019                    Summons & Complaint

      and all documents belonging to the party in the possession of the party's

      representatives, agents or employee's.
5.   If any documents described in this request were, but no longer are in

      'CREDENCE' possession or subject to 'CREDENCE' custody or control, or
      in existence, please state whether it is missing or lost; whether it has been

      destroyed; whether it has been transferred, voluntarily or involuntarily, to
      others; or whether it has been disposed of otherwise. In each instance

      explain the circumstances surrounding such disposition and identify the
      person directing or authorizing same, and the date thereof. Identify each

      such document by listing its author, and the authors address, type of
      document (e.g., letter, memorandum, telegram, chart, or photograph), date,

      subject matter, present location and custodian, and state whether the
      document (or copies) are still in existence.

6.    If any document described in this request is withheld on the basis that it is
      privileged, please state the factual and legal basis for the privilege asserted,

      the type of document that has been withheld, the date of the document, the
      general subject matter of the document, the author or creator of the

      document, and the names of any persons that have had access to the
      document.

7.    Pursuant to Federal Rule 26(a)(l) and Federal Rules 702, 703 and 705 of the
      Federal Rules of Civil Procedure, copies of documents furnished in response

      to this demand must be organized and labeled to correspond to the categories
      in the request.
       Case 2:19-cv-00310-DB Document 3-1 Filed 05/10/19 Page 31 of 31
Case No.                       Brodsky v. Credence                           31 of 31
May 1, 2019                   Summons & Complaint

8.    PLEASE TAKE FURTHER NOTICE, that the foregoing demands are of a

      continuing nature, and that should information relating thereto become
      known in the future, then said information should be furnished to Plaintiff

      within a reasonable time after the acquisition thereof. If none of the above
      items exist, you are to so state in a sworn reply to this demand. Failure to

      comply with the foregoing demands will serve as the basis of a motion to
      preclude you upon trial of this action from offering evidence relating thereto,

      whether such evidence consists of written records or oral testimony.




                ----
      Signed this 1st day of May, 2019 at Great Neck, New York:

                                     ---
      c~
       P~~:~~;, se~fl:epfesented
      Jay rodsky,
              ---·-·------
